UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-24050 HEMOBIOTECH, INC. (Exact name of Registrant as Specified in Its Charter) DELAWARE 33-0995817 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5001 SPRING VALLEY RD, SUITE 1040 - WEST DALLAS, TEXAS 75244 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 455-8950 SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT: COMMON STOCK, PAR VALUE $. Indicate by check mark if theregistrant is a well-known seasoned issuer.
